

    
Exhibit 10.178


PROMISSORY NOTE


$55,000,000.00    Columbus, OH
Dated: April 8, 2013


FOR VALUE RECEIVED, UPV GLIMCHER L.P. (“Borrower”), a Delaware limited
partnership, having its principal place of business at c/o Glimcher Properties
Limited Partnership, 180 East Broad Street, Columbus, Ohio 43215, promises to
pay to TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA (“Lender”), a New
York corporation, or order, at Lender’s offices at 730 Third Avenue, New York,
New York 10017 or at such other place as Lender designates in writing, the
maximum principal sum of FIFTY-FIVE MILLION AND NO/100 DOLLARS ($55,000,000.00)
(the principal sum or so much of the principal sum as may be advanced and
outstanding from time to time, the “Principal”), in lawful money of the United
States of America, with interest on the Principal from the date of this
Promissory Note (this “Note”) through and including May 1, 2028 (the “Maturity
Date”) at the fixed rate of Three and 8.5/10ths percent (3.85%) per annum (the
“Fixed Interest Rate”).


This Note is secured by, among other things, that certain Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing (the “Deed
of Trust”) dated the date of this Note made by Borrower for the benefit of
Lender as security for the Loan. All capitalized terms not expressly defined in
this Note will have the definitions set forth in the Deed of Trust.        


Section 1. Payments of Principal and Fixed Interest.


(a) Borrower shall make monthly installment payments (“Debt Service Payments”)
as follows:


(i) On the date hereof, a payment of interest on the Principal (through and
including May 1, 2013) at the Fixed Interest Rate;


(ii) On June 1, 2013, and on the first day of each succeeding calendar month
through and including May 1, 2020, payments in the amount of One Hundred
Seventy-Six Thousand Four Hundred Fifty-Eight and 33/100 Dollars ($176,458.33),
each of which will be applied to accrued interest on the Principal at the Fixed
Interest Rate; and


(iii) On June 1, 2020, and on the first day of each succeeding calendar month
through and including May 1 2028, payments in the amount of Two Hundred
Fifty-Seven Eight Hundred Forty-Four and 53/100 Dollars ($257,844.53), each of
which will be applied first to accrued interest on the Principal at the Fixed
Interest Rate and then to the Principal.





TIAA Authorization ID # AAA-7376; TIAA Inv. ID # 0006950
University Park Village
Promissory Note
15376660v.2 / 73828-000098

--------------------------------------------------------------------------------



(b)    Interest on the Principal shall be calculated on a 30 day month/360 day
year, except that any Interest due for the first and last months of the Term, if
such payments pertain to partial months, shall be based upon the actual number
of days in such months that the Principal is outstanding and a 365 day or 366
day year, as applicable.


(c) On the Maturity Date, Borrower shall pay the Principal in full together with
accrued interest at the Fixed Interest Rate and all other amounts due under the
Loan Documents.


Section 2. Prepayment Provisions.


(a) The following definitions shall apply to this Section 2:


“Discount Rate” means yield on a U.S. Treasury issue selected by Lender (or such
other commonly used benchmark as Lender selects in its reasonable discretion, if
Lender determines that U.S. Treasury issues are not commonly used as benchmarks
on the date of calculation), as reported in Bloomberg.com (or in any similar
national financial newspaper, periodical or website designated by Lender if
Bloomberg.com is not available), two weeks prior to prepayment, having a
maturity date corresponding (or most closely corresponding, if not identical) to
the Maturity Date and, if applicable, a coupon rate corresponding (or most
closely corresponding, if not identical) to the Fixed Interest Rate.


“Default Discount Rate” means the Discount Rate less 300 basis points.


“Discounted Value” means the Discounted Value of a Note Payment based on the
following formula:


NP
(1 + R/12)n = Discounted Value


NP    =    Amount of Note Payment


R    =    Discount Rate or Default Discount Rate as the case may be.


n    =    The number of months between the first day of the month subsequent to
the prepayment date and the scheduled date of the Note Payment being discounted
rounded to the nearest integer.


“Note Payments” means (i) the scheduled Debt Service Payments for the period
from the first day of the month subsequent to the prepayment date through the
Maturity Date and (ii) the scheduled repayment of Principal, if any, on the
Maturity Date.



2


TIAA Authorization ID # AAA-7376; TIAA Inv. ID # 0006950
University Park Village
Promissory Note
15376660v.2 / 73828-000098

--------------------------------------------------------------------------------



“Prepayment Date Principal” means the Principal on the date of prepayment.


(b) This Note may not be prepaid in full or in part before May 1, 2018.
Commencing on May 1, 2018, provided there is no Event of Default, Borrower may
prepay this Note in full, but not in part, on the first day of any calendar
month, upon at least 60 days’ prior notice to Lender and upon payment in full of
the Debt which will include a payment (the “Prepayment Premium”) equal to the
greater of (i) an amount equal to the product of 1% (the “Prepayment
Percentage”) times the Prepayment Date Principal and (ii) the amount by which
the sum of the Discounted Values of the Note Payments, derived by using the
Discount Rate plus 25 basis points, exceeds the Prepayment Date Principal. In
order to calculate (ii) in the foregoing, each remaining Note Payment will be
discounted and the resulting Discounted Values will be added together. This Note
may be prepaid in full without payment of the Prepayment Premium during the last
ninety (90) days of the Term. This Note may not be prepaid without simultaneous
prepayment in full of any other notes secured by the Loan Documents.
Notwithstanding the foregoing, if Lender elects to apply Insurance Proceeds or
Condemnation Awards resulting from any Casualty or Condemnation, as the case may
be, or a Termination Fee attributable to the termination or cancellation of any
Lease, to the Principal, the prepayment resulting from such application, whether
in full or in part, shall be without payment of the Prepayment Premium.


(c) After an Acceleration following an Event of Default or upon any other
prepayment not permitted by the Loan Documents, any tender of payment of the
amount necessary to satisfy the Debt accelerated, any judgment of foreclosure,
any statement of amount due at the time of foreclosure (including foreclosure by
power of sale) and any tender of payment made during any redemption period after
foreclosure, will include a payment (the “Evasion of Prepayment Premium”) equal
to the greater of (i) an amount equal to the product of the Prepayment
Percentage plus 300 basis points times the Prepayment Date Principal, and (ii)
the amount by which the sum of the Discounted Values of the Note Payments,
derived by using the Default Discount Rate, exceeds the Prepayment Date
Principal. In order to calculate (ii) in the foregoing, each remaining Note
Payment will be discounted and the resulting Discounted Values will be added
together.


(d) The calculation of any amount paid to or due Lender in conjunction with any
prepayment, tender of payment or payment of any other amount with respect to the
Prepayment Date Principal, as described in this Section 2, shall include
interest to and including the date of receipt thereof by Lender.


(e)    Borrower acknowledges that:


(i)
a prepayment will cause damage to Lender;



(ii)    the Evasion of Prepayment Premium is intended to compensate Lender for
the loss of its investment and the expense incurred and time and effort
associated with making the Loan, which will not be fully repaid if the Loan is
prepaid;


(iii) it will be extremely difficult and impractical to ascertain the extent of
Lender’s damages caused by a prepayment after an Event of Default or any other
prepayment not permitted by the Loan Documents; and


(iv)    the Evasion of Prepayment Premium represents Lender and Borrower’s
reasonable estimate of Lender’s damages for the prepayment and is not a penalty.

3


TIAA Authorization ID # AAA-7376; TIAA Inv. ID # 0006950
University Park Village
Promissory Note
15376660v.2 / 73828-000098

--------------------------------------------------------------------------------







Section 3. Events of Default:


(a)    It is an “Event of Default” under this Note:


(i)    if Borrower fails to pay any amount due, as and when required, under this
Note or any other Loan Document and the failure continues for a period of five
(5) days, which five (5) day period shall commence on the day after the day
payment is actually due; or


(ii)    if an Event of Default occurs under any other Loan Document.


(b)    If an Event of Default occurs, Lender may declare all or any portion of
the Debt immediately due and payable (“Acceleration”) and exercise any of the
other Remedies.


Section 4. Default Rate. Interest on the Principal will accrue at the Default
Interest Rate from the date an Event of Default occurs.


Section 5. Late Charges.


(a) If Borrower fails to pay any Debt Service Payment when due and the failure
continues for a period of ten (10) days or more, which ten (10) day period shall
commence on the day after the day payment is actually due, Borrower agrees to
pay to Lender an amount (a “Late Charge”) equal to five percent (5%) of the
delinquent payment.


(b) Borrower acknowledges that:


(i)     a delinquent payment will cause damage to Lender;


(ii)     the Late Charge is intended to compensate Lender for loss of use of the
delinquent payment and the expense incurred and time and effort associated with
recovering the delinquent payment;


(iii) it will be extremely difficult and impractical to ascertain the extent of
Lender’s damages caused by the delinquency; and


(iv)     the Late Charge represents Lender and Borrower’s reasonable estimate of
Lender’s damages from the delinquency and is not a penalty.


Section 6. Limitation of Liability. This Note is subject to the limitations on
liability set forth in the Article of the Deed of Trust entitled “Limitation of
Liability”.


Section 7. WAIVERS. IN ADDITION TO THE WAIVERS SET FORTH IN THE ARTICLE OF THE
DEED OF TRUST ENTITLED “WAIVERS”, BORROWER WAIVES PRESENTMENT FOR PAYMENT,
DEMAND, DISHONOR AND, EXCEPT AS EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS,
NOTICE OF ANY OF THE FOREGOING. BORROWER FURTHER WAIVES ANY PROTEST, LACK OF
DILIGENCE OR DELAY IN COLLECTION OF THE DEBT OR ENFORCEMENT OF THE LOAN
DOCUMENTS. BORROWER AND ALL INDORSERS, SURETIES AND

4


TIAA Authorization ID # AAA-7376; TIAA Inv. ID # 0006950
University Park Village
Promissory Note
15376660v.2 / 73828-000098

--------------------------------------------------------------------------------



GUARANTORS OF THE OBLIGATIONS CONSENT TO ANY EXTENSIONS OF TIME, RENEWALS,
WAIVERS AND MODIFICATIONS THAT LENDER MAY GRANT WITH RESPECT TO THE OBLIGATIONS
AND TO THE RELEASE OF ANY SECURITY FOR THIS NOTE AND AGREE THAT ADDITIONAL
MAKERS MAY BECOME PARTIES TO THIS NOTE AND ADDITIONAL INDORSERS, GUARANTORS OR
SURETIES MAY BE ADDED WITHOUT NOTICE AND WITHOUT AFFECTING THE LIABILITY OF THE
ORIGINAL MAKER OR ANY ORIGINAL INDORSER, SURETY OR GUARANTOR.


Section 8. Commercial Loan. The Loan is made for the purpose of carrying on a
business or commercial activity or acquiring real or personal property as an
investment or carrying on an investment activity and not for personal or
household purposes.


Section 9. Usury Limitations. Borrower and Lender intend to comply with all Laws
with respect to the charging and receiving of interest. Any amounts charged or
received by Lender for the use or forbearance of the Principal to the extent
permitted by Law, will be amortized and spread throughout the Term until payment
in full so that the rate or amount of interest charged or received by Lender on
account the Principal does not exceed the Maximum Interest Rate. If any amount
charged or received under the Loan Documents that is deemed to be interest is
determined to be in excess of the amount permitted to be charged or received at
the Maximum Interest Rate, the excess will be deemed to be a prepayment of
Principal when paid, without premium, and any portion of the excess not capable
of being so applied will be refunded to Borrower. If during the Term the Maximum
Interest Rate, if any, is eliminated, then for purposes of the Loan, there will
be no Maximum Interest Rate. In determining the Maximum Interest Rate, due
regard shall be given to all payments, fees, charges, deposits, balances and
agreements which may constitute interest or be deducted from Principal when
calculating interest. If Chapter 303 of the Texas Finance Code is applicable to
this Note, and applicable Law does not permit a higher interest rate, the
“weekly ceiling” (as defined in Chapter 303 of the Texas Finance Code) shall be
the interest rate ceiling applicable to this Note and shall be the basis for
determining the Maximum Interest Rate. If applicable Law allows a higher
interest rate or federal Law preempts the state Law limiting the rate of
Interest, then the foregoing interest rate ceiling shall not be applicable to
this Note. If the Maximum Interest Rate is increased by statute or other
governmental action subsequent to the date of this Note, then the new Maximum
Interest Rate shall be applicable to this Note from the effective date thereof,
unless otherwise prohibited by applicable law.


Section 10. Applicable Law. This Note is governed by and will be construed in
accordance with the Laws of the State or Commonwealth in which the Property is
located, without regard to conflict of law provisions.


Section 11. Time of the Essence. Time is of the essence with respect to the
payment and performance of the Obligations.


Section 12. Cross-Default. A default under any other note now or hereafter
secured by the Loan Documents or under any loan document related to such other
note constitutes a default under this Note and under the other Loan Documents.
When the default under the other note constitutes an Event of Default under that
note or the related loan document, an Event of Default also will exist under
this Note and the other Loan Documents.



5


TIAA Authorization ID # AAA-7376; TIAA Inv. ID # 0006950
University Park Village
Promissory Note
15376660v.2 / 73828-000098

--------------------------------------------------------------------------------



Section 13. Construction. Unless expressly provided otherwise in this Note, this
Note will be construed in accordance with the Exhibit attached to the Deed of
Trust entitled “Rules of Construction”.


Section 14. Deed of Trust Provisions Incorporated. To the extent not otherwise
set forth in this Note, the provisions of the Articles of the Deed of Trust
entitled “Expenses and Duty to Defend”, “Waivers”, “Notices”, and
“Miscellaneous” are applicable to this Note and deemed incorporated by reference
as if set forth at length in this Note.


Section 15. Joint and Several Liability; Successors and Assigns. If Borrower
consists of more than one entity, the obligations and liabilities of each such
entity will be joint and several. This Note binds Borrower and successors,
assigns, heirs, administrators, executors, agents and representatives and inures
to the benefit of Lender and its successors, assigns, heirs, administrators,
executors, agents and representatives.


Section 16. Absolute Obligation. Except for the Section of this Note entitled
“Limitation of Liability” (and its corresponding cross reference to Article XV
of the Deed of Trust), no reference in this Note to the other Loan Documents and
no other provision of this Note or of the other Loan Documents will impair or
alter the obligation of Borrower, which is absolute and unconditional, to pay
the Principal, interest at the Fixed Interest Rate and any other amounts due and
payable under this Note, as and when required.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE ON FOLLOWING PAGE]

6


TIAA Authorization ID # AAA-7376; TIAA Inv. ID # 0006950
University Park Village
Promissory Note
15376660v.2 / 73828-000098

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Borrower has executed and delivered this Note under seal as
of the date first set forth above.




BORROWER:


UPV GLIMCHER L.P., a Delaware limited partnership


By:
UPV Glimcher Corporation, a Delaware corporation, its sole general partner





By: /s/ Mark E. Yale
Name: Mark E. Yale
Title:     Executive Vice President, Chief
Financial Officer and Treasurer    



7


TIAA Authorization ID # AAA-7376; TIAA Inv. ID # 0006950
University Park Village
Promissory Note
15376660v.2 / 73828-000098